—Appeal from an order of the Family Court of St. Lawrence County (Nelson, J.), entered February 25, 1993, which, inter alia, granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to extend the placement of respondents’ children with petitioner for 12 months.
The record reveals that the extension of placement of respondents’ children with petitioner for a period of 12 months was a proper exercise of Family Court’s discretion and in the best interests of the children. The court’s decision and order make clear that it complied with the mandates of Family Court Act § 1055 (b) (iv) (A) and (B). The remaining contentions raised in this appeal have been considered and rejected for lack of merit.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, without costs.